United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-41802
                         Conference Calendar


TROY A. SMOCKS,

                                      Petitioner-Appellant,

versus

UNITED STATES MARSHAL,

                                      Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:05-CV-422
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Troy A. Smocks, a federal prisoner, moves this court for

authorization to proceed in forma pauperis (IFP) in his appeal

from the district court’s dismissal of his petition for habeas

relief, filed under 28 U.S.C. § 2241.    Smocks argues that he was

denied the right to a speedy trial.

     Smocks has failed to establish a nonfrivolous ground for

appeal because he waived his claim that he was denied a speedy

trial.   See United States v. Bradfield, 113 F.3d 515, 526 (5th

Cir. 1997); United States v. Bell, 966 F.2d 914, 915 (5th Cir.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41802
                                -2-

1992); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982);

28 U.S.C. § 1915(a)(3).   The motion to proceed IFP is denied.

As the appeal contains no nonfrivolous issues, it is dismissed.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.   Smocks’s motion for appointment of counsel is likewise

denied.

     MOTIONS DENIED; APPEAL DISMISSED.